DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
[0072], l3 recites “ldges 102a” but should read “ledges 102a” due to a spelling error.  
Appropriate correction is required.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  
Claim 2, lines 1-2 and 4 recite “the firing initiation member” but should read “the user-operable firing-initiation member” in order to be consistent with language recited in claim 1. 
Claim 2, line 3 and 7 recites “the housing” but should read “the injector housing” to be consistent with language recited in claim 2. 
Claim 2, line 7 recites “to housing” but should read “to the injector housing” to be consistent with language recited in claim 2. 
Claim 9, lines 4 and 5 recite "the firing-initiation member” but should read “the user-operable firing-initiation member” in order to be consistent with language recited in claim 1. 
Claim 9, line 5 recites “the housing” but should read “the injection housing” to be consistent with language recited in claim 9.
Claim 16, line 6 recites “an exterior” but should read “the exterior” to be consistent with language recited in claim 16.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,496,619 B2 in view of McKay (US Publication 2010/056989 A1). With respect to claim 19, the reference teaches all of the elements except wherein the medicament comprises testosterone. McKay teaches wherein the medicament comprises testosterone (Paragraph 97). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the medicament comprises testosterone in order to delivery anabolic treatment agents to a target space (Paragraph 97). 
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,364,610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
Claims 1-8 and 10-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,364,611 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
Claims 1 and 3-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,446,195 B2 in view of McKay (US Publication 2010/056989 A1). With respect to claim 19, the reference teaches all of the elements except wherein the medicament comprises testosterone. McKay teaches wherein the medicament comprises testosterone (Paragraph 97). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the medicament comprises testosterone in order to delivery anabolic treatment agents to a target space (Paragraph 97).
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,279,131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,357,609 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,905,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,185,642 B2 in view of in view of McKay (US Publication 2010/056989 A1). With respect to claim 7, the reference teaches all of the elements except wherein the energy source and needle are configured for injecting the medicament at an average velocity of at least 1,000 cm/sec within the needle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an average velocity of at least 1,000 cm/sec within the needle since parameters such as an average velocity are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. With respect to claim 19, the reference teaches all of the elements except wherein the medicament comprises testosterone. McKay teaches wherein the medicament comprises testosterone (Paragraph 97). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the medicament comprises testosterone in order to delivery anabolic treatment agents to a target space (Paragraph 97).
Claims 1-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 and 25-43 of copending Application No. 16/436,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/536,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an injector.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the firing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the exterior" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-15, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olson (US Publication 2008/0262436 A1).
Regarding claim 1, Olson discloses an injector (7), comprising: 
a trigger mechanism (128/149) including: 
	a trigger member (149) having a retainer portion (149), and 
 	a ram assembly (128) having a ram (128) configured to pressurize a medicament container (136) for expelling a medicament therefrom ([0061]), the ram assembly further having a trigger engagement member (144) configured to engage the retainer portion (149) of the trigger member (149) in a pre-firing condition ([0059]); 
an energy source (“injection spring”, [0061]) associated with the ram (128) for powering the ram (128) to expel the medicament ([0061]); and 
a user-operable firing-initiation member (114) operable for causing an axial rotation between the trigger engagement member (144) and the retainer portion (149) from the pre-firing condition to a firing condition in which the trigger engagement member (144) is released from the retainer portion (149) to allow the energy source (“injection spring”, [0061]) to fire the ram (128, [0061]).
Regarding claim 2, Olson discloses the injector of claim 1, further comprising an injector housing (110), wherein the firing initiation member (114) includes a skin-contacting member (114) disposed at a distal end of the injector (Fig. 7) that is movable proximally with respect to the housing when a force is applied to the skin-contacting member at the distal end of the injector ([0061]), the firing initiation member (114) being associated with the trigger mechanism (128/149) and configured to cause the axial rotation between the trigger engagement member (144) and the retainer portion (149) from the pre-firing condition to the firing condition upon a proximal movement of the skin-contacting member with respect to housing ([0061]).
Regarding claim 3, Olson discloses the injector of claim 2, wherein the skin-contacting member includes a needle guard (114) that is retractable and is configured to expose a needle connected to the medicament container upon the proximal movement of the skin-contacting member ([0061]).
Regarding claim 4, Olson discloses the injector of claim 3, wherein the needle is in fluid communication with the medicament container for injecting the medicament expelled therefrom during the firing ([0061]).
Regarding claim 5, Olson discloses the injector of claim 3, wherein the energy source and the needle are configured for jet injecting the medicament through the needle (Energy source and needle are perfectly capable for jet injecting the medicament through the needle).
Regarding claim 7, Olson discloses the injector of claim 5, wherein the energy source and needle are configured for injecting the medicament at an average velocity of at least about 1,000 cm/sec within the needle (Energy source and needle are perfectly capable for injecting the medicament at an average velocity of at least about 1,000 cm/sec within the needle).
Regarding claim 8, Olson discloses the injector of claim 2, wherein the skin contacting member (114/116) comprises a first cam ([0061], l4), and the ram assembly (128/154) comprises a second cam (154), the first cam ([0061], l4) being operatively associated with the second cam (154) for camming the second cam (154) upon the axial movement ([0061]) to rotate the ram assembly (128/154) with respect to the retainer portion (149) so as to position the ram assembly (128/154) in the firing condition ([0061]).
Regarding claim 9, Olson discloses the injector of claim 1, further comprising an injection housing (110), wherein: the trigger engagement member (144) and the ram (128) are in fixed association (Fig. 10), such that rotation of the trigger engagement member (144) rotates the ram (128, [0061]); and the ram assembly (128) is associated with the firing-initiation member (114) such that operation of the firing-initiation member (114) rotates the ram assembly (128) within the housing (110) to the firing condition ([0061]).
Regarding claim 10, Olson discloses the injector of claim 9, wherein the trigger mechanism (128/149/146) comprises a ram holding member (146) that axially retains the ram assembly (128) in a proximal position against action of the energy source in the pre-firing position ([0057]), the retainer portion (149) retaining the trigger engagement member (144) engaged and held against tiring by the ram holding member ([0057] and [0059]).
Regarding claim 11, Olson discloses the injector of claim 10, wherein in the firing condition, the ram (128) is disengaged from the retainer portion (149), and the energy source (“injection spring” [0061]) overcomes an engagement between the trigger engagement member (144) and the ram holding member (146, [0059] and [0061]).
Regarding claim 12, Olson discloses the injector of claim 1, wherein the ram assembly is of unitary construction (Fig. 8).
Regarding claim 13, Olson discloses the injector of claim 10, wherein the ram holding member (146) includes a projection (148) that includes a bulge (148) and a groove (Image 1) engaged with the trigger engagement member (144, Fig. 10), and the retainer portion (149) retains the engagement of the trigger engagement member (144) with the bulge (148) and groove (Image 1) in the pre-firing condition ([0059] and [0060]).
Image 1:

    PNG
    media_image1.png
    273
    435
    media_image1.png
    Greyscale

Regarding claim 14, Olson discloses the injector of claim 1, further comprising a container support (138/142) that is configured for holding the medicament container (136) during injection ([0054]), and wherein the ram assembly (128/126) is configured to engage the container support (142) to lock-out the injector after an injection ([0062]).
Regarding claim 15, Olson discloses the injector of claim 1 4, wherein proximal movement of the user-operable firing- initiation member (114) is blocked by the ram assembly (128, [0062], recesses in rotator) when the injector is locked-out ([0062]).
Regarding claim 20, Olson discloses an injector (Fig. 7), comprising: 
a trigger mechanism (128/149) including: 
a trigger member (149) having a retainer portion (149), and 
a ram assembly (128/154) having a ram (128) configured to pressurize a medicament container (136) for expelling a medicament therefrom ([0061]) and at least one first camming surface (154), the ram assembly further having a trigger engagement member (144) configured to engage the retainer portion (149) of the trigger member (149) in a pre-firing condition ([0059]); 
an energy source (“injection spring”, [0061]) associated with the ram (128) for powering the ram (128) to expel the medicament ([0061]); and 
a needle guard (114/116) including a user-operable firing-initiation member (114/116) operable having at least one second camming surface ([0061], l4) configured to operatively associate with the at least one first camming surface ([0061]) so as to cause an axial rotation between the trigger engagement member (144) and the retainer portion (149) from the pre-firing condition to a firing condition in which the trigger engagement member (144) is released from the retainer portion (149) to allow the energy source (“injection spring”, [0061]) to fire the ram (128, [0061]).
Regarding claim 21, Olson discloses the injector of claim 20, further comprising a container support (138/142), and wherein the ram assembly (128/126) is configured to engage the container support (142) to lock-out the injector after an injection ([0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US Publication 2008/0262436 A1) in view of Lesch (US Publication 2008/0154200 A1).
Regarding claim 6, Olson discloses the injector of claim 5, but is silent regarding wherein the energy source is configured to pressurize the medicament to between about 90 p.s.i. and about 500 p.s.i, to jet inject the medicament.
In analogous prior art, Lesch teaches wherein the energy source is configured to pressurize the medicament to between about 90 p.s.i. and about 500 p.s.i, to jet inject the medicament ([0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the energy source of Olson to incorporate the teachings of Lesch to incorporate being configured to pressurize the medicament to between about 90 p.s.i. and about 500 p.s.i, to jet inject the medicament in order to permit better medicament distribution and to substantially prevent backflow of the injected medicament ([0008]). Further, It would have been obvious to one of ordinary skill in the art at the time the invention was made to cause the energy source of Olson to have be configured to pressurize the medicament to between about 90 p.s.i. and about 500 p.s.i, to jet inject the medicament since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the energy source of Olson would not operate differently with the claimed p.s.i.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US Publication 2008/0262436 A1) in view of Julian et al. (US Publication 2010/0160894 A1).
Regarding claim 16, Olson discloses the injector of claim 1, the injector further comprising: a housing (110).
Olson is silent regarding 
wherein a pre-firing color gamut is visible from the exterior of the injector in the pre-firing condition, the injector further comprising: the housing including a window; and an indicator having an indicator color that is absent from the pre-firing color gamut, which color is hidden from view within the housing in the pre-fired condition, wherein in the fired condition, the indicator color is visible through the window from an exterior of the injector for indicating the fired condition.
In analogous prior art, Julian teaches wherein a pre-firing color gamut (190, Fig. 10) is visible from the exterior of the injector in the pre-firing condition (Via 130, Fig. 1), the injector further comprising: a housing (12) including a window (130); and an indicator (190) having an indicator color that is absent from the pre-firing color gamut, which color is hidden from view within the housing in the pre-fired condition, wherein in the fired condition, the indicator color is visible through the window from an exterior of the injector for indicating the fired condition ([0162] and [0171]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injector of Olson to incorporate the teachings of Julian to incorporate wherein a pre-firing color gamut is visible from the exterior of the injector in the pre-firing condition, the injector further comprising: the housing including a window; and an indicator having an indicator color that is absent from the pre-firing color gamut, which color is hidden from view within the housing in the pre-fired condition, wherein in the fired condition, the indicator color is visible through the window from an exterior of the injector for indicating the fired condition in order to indicate completion of the injection ([0162] and [0171]).
Regarding claim 17, Olson in view of Julian disclose the injector of claim 16, wherein the ram assembly (70, Julian) includes the indicator (190, Julian).
Regarding claim 18, Olson in view of Julian disclose the injector of claim 17, wherein the ram assembly entirely occludes the window in the fired condition ([0171], 190 fills 130 after completion of injection, Julian).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US Publication 2008/0262436 A1) in view of McKay (US Publication 2010/0056989 A1).
Regarding claim 19, Olson discloses the injector of claim 1, but is silent regarding wherein the medicament comprises testosterone.
In analogous prior art, McKay teaches an injector (50), comprising: a ram assembly (56) having a ram (56) configured to pressurize a medicament container (55), wherein a medicament comprises testosterone ([0097]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the medicament of Olson to incorporate the teachings of McKay to incorporate testosterone in order to deliver anabolic treatment agents to a target space ([0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783